UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                               No. 20-1696


In re: DONNA KAYE KIRSH,

                        Debtor.

-------------------------------------------

DONNA KAYE KIRSH,

                        Plaintiff - Appellant,

                v.

CHRISTIANA TRUST, a Division of Wilmington Savings Fund Society, FSB, as
trustee for Sunset Mortgage Loan Trust, Series 2014-1, Normandy Mortgage
Depositor Company, LLC, MTGLQ Investors, L.P.,

                        Defendants - Appellees,


ROBERT S. THOMAS, II,

                        Trustee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Paul W. Grimm, District Judge. (1:19-cv-00299-PWG)


Submitted: July 1, 2021                                       Decided: August 9, 2021


Before FLOYD, THACKER, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Wendell Finner, Baltimore, Maryland, for Appellant. Andrew K. Stutzman, STRADLEY
RONON STEVENS & YOUNG, LLP, Philadelphia, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Donna Kaye Kirsh appeals from the district court’s order affirming the bankruptcy

court’s order dismissing her second adversary proceeding in her underlying Chapter 13

bankruptcy proceeding. We have reviewed the record included on appeal as well as the

parties’ briefs and we find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Kirsh v. Christiana Trust (In re Kirsh), No. 1:19-cv-00299-

PWG (D. Md. May 26, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3